The Attorney           General of Texas
                                                   October 20. 1981
MARK WHITE
Attorney General


Supreme Court Sulfding
                                 Honorable Tom Craddick, Chairman       opinion No. MW-377
P. 0. Box 12543                  Committee on Natural Resources
Austin, TX. 78711                House of.Representatives               Rt?:   construction of con-
5121475-2501                     Austin, Texas   78711                  current amendments to article
Telex SlOfS74-1367
                                                                        2.01b Texas Election Code,
TelecODler 51214750266
                                                                        Ann.

1507 Maln St.. Suite 1400        Dear Chairman Craddick:
Dallas, TX. 75201
21417428344
                                      In your request for our opinion you raise~the following question:

4824 Alberta   Ave.. Suite 160            Would a confirmation election, director election
El Paso, TX. 79005                        or maintenance tax election held in conjunction
9l5L533a4s4                               with the creation of a political subdivision
                                          provided for by article XVI, section 59 of the
1220 Dallas Ave., SuIIe 202
                                          'Texas Constitution, which furnishes water or sewer
Houston, TX. 77002                         services to household users, be valid if conducted
713/S-                                    on a date other than one of the uniform election
                                          dates under the provision of Senate Bill 776?
SC6 Broadway. Sulie 312
Lubbock. TX. 79401
                                      Article 2.01b of the Election Code requires. that elections be
303/747-5233                     held oncertain uniform dates, but exempts certain specific types of
                                 elections from this requirement. Prior to this session of the
                                 legislature the only exempted eleCtions were run-off elections,
4309 N. Tenth. Sulle 8
                                 political subdivisions using the convention method of election,
McAllen. TX. 78501
51216824547
                                 "elections held under chapter 467, acts of the 44th Legislature, 2d
                                 Called Session, 1935, as amended," &,          local .option liquor
                                 elections, elections for bonds and.school maintenance taxes, and the
200 Main Plaza, Suite 400        biennial party,primary elections.
San Antonlo. TX. 78203
51212254191
                                      Senate Bill 776, which was finally passed by the legislature on
                                 May 23, 1981, and signed by the governor on June 8, 1981, amends
An Equal OpportunItyI            paragraph (1) of article 2.01b to exempt certain other elections from
AffIrmaWe Actlon Employer        its provisions, specifically:

                                          ....confinaation elections, director elections,
                                          and maintenance tax elections, held in conjunction
                                          with the creations of political subdivisions
                                          provided for by Article XVI, Section 59 of the
                                          Texas Constitution, which furnish water or sewer
                                          services to household users.




                                                            p. 1270
Mr.   Tom.Craddick - Page 2   (Mw-377)



     On May 30. 1981, Souse Bill 1487 was finally passed by the
legislature and was signed by the governor on June 15, 1981.

     House Bill 1487 also amends paragraph (1) of article 2.01b by
substituting the words "local option election held under the Alcoholic
Beverage Code" for the third type of exempted election ("elections
held under Chapter 467, Acts of the 44th Legislature, 2d Called
Session, as amended"), and inserting the underlined words in the
fourth item listed above - "elections for bonds and elections for
school maintenance taxes."

     House Bill 1487 makes no reference to Senate Bill 776, nor does
Senate Bill 776 make reference to House Bill 1487.

      Based on these facts, we may rephrase your question as follows:

           Did the adoption of House Bill 1487 repeal, by
           implication or otherwise, the provisions of Senate
           Bill 776?

     The answer to this question' is governed by the Texas Code
Construction Act, article 5429b-2. V.T.C.S;, which provides at section
3.05(b):

           ...if amendments to the same statute are enacted
           at the same session of the legislature, one
           amendment without reference to another, the
           amendments shall be harmonized, if possible, so
           that effect may be given to each.         If the
           amendments are irreconcilable, the latest in date
           of enactment~prevails.

     While the Election Code is not a "code enacted by the 60th or a
subsequent Legislature as part of the state's continuing statuatory
revision program" article 5429b-2, section 1.02(l), the provisions in
question are "amendments[s]... of a code, or provision thereof,
enacted by the 60th or a subsequent Legislature." Id. sec:l.02(2).
Barbee v. State 432 S.W.2d 78 (Tex. Crim. App. 1968) cert. den. 395
U.S. 924 (1969). See also Thiel v. Harris County Democratic Executive
Committee.. 534 S.W.2d 891 (Tex. 1976). Therefore, these amendments
must be harmonized, if possible.

     Even if the Code Construction Act did not apply, it has long been
settled law in Texas that, whenever the same session of the
legislature enacts two statutes on the same subject, if neither bill
referred to the other, then they would be construed to give effect to
both if possible. Wright v. Broeter. 196 S.W.2d 82, (Tex. 1946); 9
v. State, 20 Tex. 355 (1857). This is true even when the two ~bills
amend exactly the same provisions, but use different language. Ex
parte Patterson. 474 S.W.2d 463 (Tex. Crim. App. 1971). Repeal 5
implication is not favored, and will be found only if the conflict




                                    P.   1271
 Mr.   Tom Craddick -.Page 3   (MW-377)



between the contemperaneous statutes is irreconcilable.           Wright v.
Broeter, supra, Ex parte Patterson, B.

     In this case, there is no language suggesting that House Bill
1487 repeals Senate Bill 776., Furthermore, there is no irreconcilable
conflict between Senate Bill 776 and House Bill 1487. It is clear
that the addition of certain elections involving water districts, the
subject of Senate Bill 776, will not conflict with House Bill 1487,
which merely clarifies existing languate regarding local option
elections and school maintenance tax elections. Since there is no
irreconcilable conflict, both enactments can be given effect, and
those~elections included in Senate Bill 776 may be held on non-uniform
dates.

                               SUMMARY

                  The provisions of Senate Bill 776; permitting
            conformation elections, director elections, and
                              _
           ~malntenance tax elections held in conjunction with
            the creation of political subdivisions provided
            for by article XVI, .section 59 of the Texas
            Constitution which furnish water or sewer service
            tom household    users   were   not   repealed by
            implication by the passage of House Bill 1487.
            Such elections need not be held on the uniform
            dates provided by article 2.01b of the Election
            Code.

                                          Very truly yours,   fl




                                          Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Bus Gary
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Jon Bible
Bus Gary
Rick Gilpin
Jim Moellinger




                                   p. 1272